DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 has been considered by the examiner.

Status of the Claims
The response and amendment filed 10/28/2020 is acknowledged.
Claims 1, 16, 21-44, 46-47, 50-51, 53-55, and 57-64 are pending.
Applicant’s election without traverse of Group II, claims 49-51 and 54-64 in the reply filed on 02/25/2020 is acknowledged.
Claims 1, 16, 21-44, 46-47, and 53 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2020.
Claims 50-51, 54-55 and 57-64 are treated on the merits in this action.  


Duplicate Claim Warning
The duplicate claim warning has been withdrawn in light of Applicant’s amendment.

Rejections Withdrawn
The rejection of claim 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment. Claim 49 was cancelled.
The rejection of claim 57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment. 
The rejection of claims 49-51 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Schmid, US 20110245909 has been withdrawn in light of Applicant’s amendment. Schmid does not expressly teach the disintegrating linker comprises hydroxypropyl methyl cellulose acetate succinate (HPMCAS) and polycaprolactone (PCL)
The rejection of claims 49-51, 54-55 and 62 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Menachem, US 20150342877 A1. Menachem does not expressly teach the disintegrating linker comprises hydroxypropyl methyl cellulose acetate succinate (HPMCAS) and polycaprolactone (PCL). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 50-51, 54-55, and 58-64 are rejected under 35 U.S.C. 103 as being unpatentable over Menachem, US 20150342877 A1 in view of Caldwell, US 4767627.
Menachem teaches a device comprising at least two arms corresponding to the claimed at least two segments (Menachem, e.g., Figs. and 0025) which are joined, e.g., pivotably connected together, or in an articulated relationship with, a hinge (Menachem, e.g., 0030).
	The folded configuration or the expanded configuration are considered to be elongate because the length of the device is greater than the width and height (Menachem, e.g., fig. 19).
	Menachem teaches the elements of the device prepared by extrusion (Menachem, e.g., Tables 1-2, and 0362-0371).
	The hinge meets the limitation of a disintegrable/disintegrating linker because the hinge is configured to disintegrate to result in a disassembled configuration which allow separate pieces to pass through the pyloric valve (Menachem, e.g., 0224) and/or during transit through the gastrointestinal tract, e.g., at a location beyond the stomach (Menachem, e.g., 0229). 
	Each arm is an elongate member (Menachem, e.g., Figs. 5-5A). 
	The presence of at least two arms attached together via a degradable hinge assembly meets the limitations of claims 50-51 relating to elongate members comprising at least one carrier polymer therapeutic agent and at least one disintegrating linker. 

	The embodiment described in Fig. 5A and 0215 also meet the limitations of elongate member comprising at least two segments wherein the segments are attached via a linker region comprising a disintegrating linker. The elongate member comprises at least one carrier polymer therapeutic agent and a disintegrating linker. 
	Applicable to claim 54, Menachem teaches the hinge or arms comprising a pH dependent polymer (Menachem, e.g., 0057), such as polymers which dissolve, erode and/or degrade at a pH higher than 5, e.g., hydroxypropylmethylcellulose acetate succinate (HPMCAS). See Menachem, e.g., 0108-0109.  While Menachem does not use the word enteric to describe these polymers, the pH dependent polymers described in Menachem, e.g., HPMCAS, are understood to be enteric polymers by those skilled in the art. The pH dependent polymer may be a coating or incorporated into the arm or hinge assembly (Menachem, e.g., 0127).  HPMCAS may be used to facilitate exit of the device, e.g., by forming the hinge assembly, and/or may be used to control release of API (Menachem, e.g., 0057).
	Applicable to claim 55, Menachem teaches the hinge assembly capable of disengaging from one or more arms at a predetermined time (Menachem, e.g., 0200) which is a time dependent linker.
	Applicable to claim 62, Menachem teaches an elongate member having a triangular cross section with rounded corners (Menachem, e.g., Fig. 5A).
Menachem teaches a co-extruded elongate member according to claims 50-51, and suggests materials including polylactic acid and hydroxypropyl methylcellulose acetate succinate, 
Caldwell teaches similar devices including structural polymers which loose strength via erosion at the point of desired dissolution and/or disintegration include, inter alia, polycaprolactone, polylactides, polyglycolides (Caldwell, e.g., c5-c6, bridging ¶, and claim 9). Thus polycaprolactone (PCL) was known and used as an erodible polymer in devices similar to those of Menachem where erosion was desired similar to degradable polymers in Menachem.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify Menachem by including polycaprolactone in an element of the device in which erosion is desired such as the hinge assembly or inserts containing multiple segments separated by a linking section of non-active pharmaceutical ingredient with a reasonable expectation of success. This modification may be viewed as the substitution of one known erodible polymer for another where each were known and used for the same purpose in similar devices. Due to the similarity of polylactide with polycaprolactone, the skilled artisan would have had a reasonable expectation of success in making this modification. 
Applicable to claim 56: The combined teachings of Menachem and Caldwell do not expressly teach the combination of polycaprolactone with hydroxypropyl methylcellulose acetate succinate. However, the combined teachings of Menachem and Caldwell suggest each of these polymers for their ability to erode, e.g., at a desired rate (caprolactone), or at desired pH conditions (HPMCAS) for the same purpose, i.e., to facilitate exit from the stomach by disassembly and/or for release of the API. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify devices as understood from Menachem and Caldwell by combining 
Applicable to claim 56: Menachem teaches components including HPMAC further comprise a plasticizer (Menachem, e.g., 0287, Tables 1 and 2).
Applicable to claim 59: Menachem teaches plasticizers including those claimed, e.g., triethyl citrate (Menachem, e.g., 0287, Tables 1 and 2). 
Applicable to claims 60 and 61: It would have been prima facie obvious before the effective filing date of the presently claimed invention to include polycaprolactone in the segments, either arms of the device, or as segments of an insert which erode to release API with a reasonable expectation of success. Since polycaprolactone was known to erode at a predetermined rate, this modification would fulfill the desire in Menachem to formulate the API in a matrix which releases at a predetermined rate. The skilled artisan would have had a reasonable expectation of success because Caldwell suggests polycaprolactone was known and used for erodible components in similar devices. 
Applicable to claims 63-64: Menachem teaches lengths greater than 24 mm will promote retention in the stomach, while lengths less than 12 mm will promote passage through most pyloric valves (Menachem, e.g., 0232). Thus, elements of the device which erode into detached components having a longest length of less than 12 mm will quickly pass through most pyloric valves. Based on this understanding, it would have been prima facie obvious before the effective 
Accordingly, the subject matter of claims 49-51, 54-56, and 58-64 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. 
Applicant has argued Menachem does not disclose nor suggest the use of polycaprolactone. Applicant has argued the selection of polycaprolactone from the myriad of substances disclosed in Caldwell can only be arrived at in view of the instant invention. Applicant has argued the present specification provides data showing that co-extruded test arms with disintegrating linkers comprising PCL-HPMCAS have excellent mechanical properties after immersion in fasted state simulated gastric fluid. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the present case, it is acknowledged that Menachem does not expressly teach polycaprolactone. However, Menachem clearly teaches hydroxypropyl methyl cellulose acetate succinate, e.g., the hinge assembly and/or arms may be comprised of HPMC acetate succinate (Menachem, e.g., 0287 and claim 50). Menachem further suggests the hinge may comprise polylactic acid (Menachem, e.g., 0221 and 0244). While the disclosure of Caldwell does suggest many polymers, the number of polymers named, as opposed to reference to a generic class of polymers, i.e., polyanhydrides, is more limited. 
Polylactones is a class of polyester polymers to which polylactic acid disclosed in Menachem belongs. Another member of this class of polymers named in Caldwell is polycaprolactone. Consequently, one skilled in the art understood polycaprolactone and polylactide were both suggested for the same use by the cited references, i.e., erodible polymers for elements of gastric retentive dosage forms.  Since Menachem suggests the elements of the dosage form, e.g., arms and/or hinge may be configured to eventually degrade in the stomach (Menachem, e.g., 0224) and since both hydroxypropylmethyl cellulose acetate succinate and polycaprolactone were known in the art as degradable materials for formulating gastric retentive dosage forms and facilitating stomach exit, their combination to prepare a single element having 

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Menachem, US 20150342877 A1 in view of Caldwell, US 4767627 as applied to claims 49-51, 54-56, and 58-64 above, and further in view of Javed, J. Drug Del. Sci. Tech., 24, 6, 2014 and Kanis, Journal of Biomaterials Applications, 29, 5, 2014.
The combined teachings of Menachem and Caldwell suggest it would have been obvious to combine PCL and HPMCAS to form a degradable linking component but do not expressly teach wherein the disintegrating linker comprises a ratio of between about 80% HPMCAS:20% PCL to about 50% HPMCAS:50% PCL.
However, the ratio of hydrophobic polymer and hydrophilic polymer in a matrix comprising a polymer blend was known parameter the skilled artisan would have optimized to achieve desired release rate and/or erosion rate of the polymer blend. 
Javed teaches PCL is hydrophobic and when combined with HPMC in various ratios, the amount of respective polymer may be used to control the release profile of the formulation (Javed, e.g., pg. 609-611, section 7). Increased amounts of HPMC increased release rate due to the fact that HPMC is more hydrophilic than PCL, because the increased amount of hydrophilic polymer facilitates penetration of water into the matrix compared to a decreased in amount of hydrophilic 
Kanis teaches the swelling degree, i.e., penetration of water into the matrix, can induce hydrolytic cleavage of the polymer, which means the degradation speed and drug release are both dependent on the degree to which water can enter the polymeric matrix. See Kani, e.g., pg. 658, c2:Swelling.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a linking component as understood from the combined teachings of Menachem and Caldwell by combining PCL and HPMCAS and also optimizing the ratio of PCL to HPMCAS for each linking component with a reasonable expectation of successfully achieving optimal degradation rate and/or drug release from the modified component. Since the ratio between PCL and HPMCAS polymers could be modified to vary the degradation rate of the polymer matrix and/or release rate of API, and because the residence time of the device suggested by the combined teachings of Menachem and Caldwell is dependent upon degradation rate of components, e.g., the hinge linking the arms of the device, the skilled artisan would have been motivated to optimize the ratio between HPMCAS and PCL to achieve a desired residence time in the stomach and/or achieve a desired release rate of API from the component in the stomach. The skilled artisan would have had a reasonable expectation of success because Menachem teaches device may be modified by selection and processing of materials which enables each of the components to operate according to its defined functionality, e.g., different materials may be used in order to balance 
Accordingly, the subject matter of instant claim 57 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 

Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. 
Applicant has argued the combined teachings of Menachem and Caldwell do not teach PCL-HPMCAS disintegrating linkers. Applicant has argued the addition of Javed and Kanis publications do not cure the deficiencies of Menachem and Caldwell. Applicant has argued Javed teaches the combination of polycaprolactone and hydroxypropyl methyl cellulose which is not the same polymer recited in the presently claimed invention.  Applicant has argued Javed is directed to microparticles for drug release, not to disintegrating linkers on an elongate member of a gastric residence system. Applicant has argued Kanis teaches blends of cellulose acetate butyrate and polycaprolactone triol, neither of which are components of the PCL-HPMCAS disintegrating linkers recited in the instant claims. Applicant has argued the additional teachings of Javed and Kanis would not have directed the skilled artisan to the limitation of PCL-HPMACS disintegrating linkers recited in the claims of the instant invention. 
These arguments are unpersuasive. 
The teachings of Menachem and Caldwell teach PCL and HPMACS were known and used as materials for forming degradable elements of gastric retentive dosage forms before the effective filing date of the presently claimed invention. Since each of PCL and HPMACS were suggested 
Javed was not cited for teaching PCL-HPMACS blends. Javed was cited for teaching the relative amount of PCL in a polymeric component is a result effective parameter the skilled artisan would have routinely optimized to achieve a desired release profile of a drug from a polymeric structure. More generally, Javed teaches the ratio between a relatively more hydrophobic polymer (PCL) and a relatively less hydrophobic polymer (HPMC) was a known variable for optimizing water penetration into the polymer matrix. Water penetration is directly related to drug release from the matrix. See Javed, e.g., pg. 611, last paragraph. 
Kanis was relied upon for teaching the swelling degree, i.e., penetration of water into the matrix, can induce hydrolytic cleavage of the polymer, which means the degradation speed and drug release are both dependent on the degree to which water can enter the polymeric matrix. See Kani, e.g., pg. 658, c2: Swelling.
 The combined teachings of Javed and Kanis show that blending polymers was a known technique the skilled artisan employed to fine tune release rates and degradation rate of polymeric elements in vivo. Further the combined teaching of Javed and Kanis show that the relative amounts of hydrophobic polymer, e.g., polylactone, relative to hydrophilic polymer, e.g., polysaccharide, in polymer blends was a known result effective parameter the skilled artisan would have routinely optimized to achieve desired release rate and/or degradation rate. Since Menachem and Caldwell teach the polymeric components are responsible for retention time in the stomach based on their degradation rate, one skilled in the art would have been motivated to optimize the ratio between . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what 

Claim(s) 49-51, 54-55, and 57-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-57 of US 16333582 in view of Menachem, US 20150342877 A1, Caldwell, US 4767627, Javed, J. Drug Del. Sci. Tech., 24, 6, 2014, and Kanis, Journal of Biomaterials Applications, 29, 5, 2014. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
	The reference application teaches elongate members comprising a carrier polymer including an API (claim 1), wherein the elongate member includes at least two segments joined by linkers, wherein the linkers are configured to degrade to allow passage through the pylorus after a specified gastric residence period (claims 2-3). The carrier polymer, i.e., segments may include polycaprolactone (claim 29).
The claims of the reference application do not expressly teach wherein the linker comprises polycaprolactone in any particular ratio with HPMCAS. However, the teachings of Menachem, Caldwell, Javed and Kanis enumerated above cure this deficiency. 
It would have been obvious before the filing date of the presently claimed invention modify an elongate member as claimed in the reference application by including polycaprolactone and HPMCAS in a ratio optimized for a desired degradation rate and/or API release rate in the stomach as a linking component with a reasonable expectation of success. Since HPMCAS and 
Since Menachem suggests components having a longest length of less than 12 mm are capable of passing through most pyloric valves, it would have been obvious to configure the length of each of the linker and segments in the range of less than 12 mm to allow passage of the elongate member components through the pylorus with a reasonable expectation of success. 
Since Menachem suggests similar devices comprising triangular cross sections, it would have been obvious to configure the elongate members of the device in the reference application to have a similar profile. 
Since Menachem suggests similar devices comprising a linking element which degrades at a rate effective to allow device disassembly and passage of the components through the pylorus in a time dependent manner, it would have been obvious to modify elongate members of the device in the reference application to include a time dependent linker. 
Since Menachem suggests similar devices comprising a linking element which degrades at a pH higher than the stomach to allow device disassembly and passage of the components through the pylorus, it would have been obvious to modify elongate members of the device in the reference application to include a linker having enteric properties. 

Accordingly, the subject matter of instant claims 49-51, 54-55, and 57-64 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 
 
Claim(s) 49-51, 54-55, and 57-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2, 5, 7-9, 18-19, 24, 32, and 72 of US 15782021 in view of Menachem, US 20150342877 A1, Caldwell, US 4767627, Javed, J. Drug Del. Sci. Tech., 24, 6, 2014, and Kanis, Journal of Biomaterials Applications, 29, 5, 2014.
The claims of the reference Application teach a device comprising elongate members comprising a first and second segment (claims 1 and 2). The linker may include PCL and HPMCAS (claim 5).
The claims of the reference application do not expressly teach wherein the linker comprises polycaprolactone in any particular ratio with HPMCAS. However, the teachings of Menachem, Caldwell, Javed and Kanis enumerated above cure this deficiency. 
It would have been obvious before the filing date of the presently claimed invention modify an elongate member as claimed in the reference application by including polycaprolactone and HPMCAS in a ratio optimized for a desired degradation rate and/or API release rate in the stomach as a linking component with a reasonable expectation of success. Since HPMCAS and 
Since Menachem suggests components having a longest length of less than 12 mm are capable of passing through most pyloric valves, it would have been obvious to configure the length of each of the linker and segments in the range of less than 12 mm to allow passage of the elongate member components through the pylorus with a reasonable expectation of success. 
Since Menachem suggests similar devices comprising triangular cross sections, it would have been obvious to configure the elongate members of the device in the reference application to have a similar profile. 
Since Menachem suggests similar devices comprising a linking element which degrades at a rate effective to allow device disassembly and passage of the components through the pylorus in a time dependent manner, it would have been obvious to modify elongate members of the device in the reference application to include a time dependent linker. 
Since Menachem suggests similar devices comprising a linking element which degrades at a pH higher than the stomach to allow device disassembly and passage of the components through the pylorus, it would have been obvious to modify elongate members of the device in the reference application to include a linker having enteric properties. 

Accordingly, the subject matter of instant claims 49-51, 54-55, and 57-64 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 

Claim(s) 49-51, 54-55, and 57-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 80-119 of US 16693121 (now US Pat. No. 10716751) in view of Menachem, US 20150342877 A1, Caldwell, US 4767627, Javed, J. Drug Del. Sci. Tech., 24, 6, 2014, and Kanis, Journal of Biomaterials Applications, 29, 5, 2014.
The claims of the reference application teach articles including arms (elongate members) comprising a loadable polymeric component (first segment) and a second polymeric component (second segment) coupled to the arm by at least one degradable linker wherein degradation allows the passage through the pyloric orifice (claim 80). The degradable linker may include an enteric polymer (claim 83).
The claims of the reference application do not expressly teach the degradable linker comprising a time dependent linker.
Menachem teaches similar devices comprising a time dependent structure or an enteric structure which is capable of degrading in the stomach to allow passage of components linked by the time dependent structure or enteric structure through the pylorus. Consequently, time 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify arm structures claimed in the reference application by substituting a time dependent linker for an enteric linker with a reasonable expectation of success. This modification is the substitution of one known linker for another where each linker was known and used in the art for the same purpose. The skilled artisan would have had a reasonable expectation of success because each linker is suggested in Menachem to achieve degradation sufficient to allow passage through the pyloric valve.
The claims of the reference application do not expressly teach wherein the linker comprises polycaprolactone in any particular ratio with HPMCAS. However, the teachings of Menachem, Caldwell, Javed and Kanis enumerated above cure this deficiency. 
Menachem teaches residence structures comprising degradable components where HPMCAS may be used as a degradable polymer effective to achieve passage of the structure out of the stomach. 
Caldwell teaches residence structures comprising degradable components where polycaprolactone may be used as a degradable polymer effective to achieve passage of the structure out of the stomach.  
Combining two known degradable polymers, PCL and HPMCAS, each separately suggested in the art for the purpose of allowing degradation of structural components in a residence device to pass out of the stomach to arrive at a third composition including both polymers useful 
Further, the ratio of polymers was a known result effective parameter the skilled artisan would have optimized to achieve a desired degradation rate and/or drug release rate as evident from the teachings of Javed and Kanis enumerated above.
It would have been obvious before the filing date of the presently claimed invention modify arm structures as claimed in the reference application by including polycaprolactone and HPMCAS in a ratio optimized for a desired degradation rate and/or API release rate in the stomach as a linking component with a reasonable expectation of success. Since HPMCAS and polycaprolactone were each known and used in similar devices as evident from Menachem and Caldwell for their ability to erode resulting in disassembly of the device facilitating passage through the pylorus, it would have been obvious to combine these two polymers to produce a degradable linker found in the reference application which fulfills the goal stated in the reference application claims. Since the degradation rate of a polymer blend may be tuned by optimizing the ratio of polymers in the blend as evident from the teachings of Javed and Kanis, it would have been obvious to optimize the ratio between two known erodible polymers PCL and HPMCAS in a blend to achieve a desired residence time in the stomach with a reasonable expectation of success. 
Since Menachem suggests components having a longest length of less than 12 mm are capable of passing through most pyloric valves, it would have been obvious to configure the length of each of the linker and segments in the range of less than 12 mm to allow passage of the arm structure components through the pylorus with a reasonable expectation of success. 

Since Menachem suggests similar devices comprising a linking element which degrades at a rate effective to allow device disassembly and passage of the components through the pylorus in a time dependent manner, it would have been obvious to modify arm structures of the device in the reference application to include a time dependent linker. 
Since Menachem suggests similar devices comprising a linking element which degrades at a pH higher than the stomach to allow device disassembly and passage of the components through the pylorus, it would have been obvious to modify arm structures of the device in the reference application to include a linker having enteric properties. 
Since Menachem suggests similar devices comprising a linking element comprising HPMCAS further comprising a plasticizer, e.g., triacetin, it would have been obvious to include a plasticizer in a linking element containing HPMCAS in arm structures comprising HPMCAS in a device suggested by the reference application claims modified by the teachings of Menachem and Caldwell.
Accordingly, the subject matter of instant claims 49-51, 54-55, and 57-64 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 

Claim(s) 49-51, 54-55, and 57-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 80-99 of US 16693149 (now US Pat. No. 10716752) in view of Menachem, US 20150342877 A1, Caldwell, US 4767627, Javed, J. Drug Del. Sci. Tech., 24, 6, 2014, and Kanis, Journal of Biomaterials Applications, 29, 5, 2014.
The claims of the reference application teach articles including arms (elongate members) comprising a loadable polymeric component (first segment) and a second polymeric component (second segment) coupled to the arm by at least one degradable linker wherein degradation allows the passage through the pyloric orifice (claim 80). The degradable linker may include an enteric polymer (claim 83).
The claims of the reference application do not expressly teach the degradable linker comprising a time dependent linker.
Menachem teaches similar devices comprising a time dependent structure or an enteric structure which is capable of degrading in the stomach to allow passage of components linked by the time dependent structure or enteric structure through the pylorus. Consequently, time dependent linkers and enteric linkers were known in the art as equivalent structures for achieving the desire claimed in the reference application of allowing degradation sufficient to allow passage through the pyloric orifice. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify arm structures as claimed in the reference application by substituting a time dependent linker for an enteric linker with a reasonable expectation of success. This modification is the substitution of one known linker for another where each linker was known and used in the art for the same purpose. The skilled artisan would have had a reasonable expectation of success because each linker is suggested in Menachem to achieve degradation sufficient to allow passage through the pyloric valve.

Menachem teaches residence structures comprising degradable components where HPMCAS may be used as a degradable polymer effective to achieve passage of the structure out of the stomach. 
Caldwell teaches residence structures comprising degradable components where polycaprolactone may be used as a degradable polymer effective to achieve passage of the structure out of the stomach.  
Combining two known degradable polymers, PCL and HPMCAS, each separately suggested in the art for the purpose of allowing degradation of structural components in a residence device to pass out of the stomach to arrive at a third composition including both polymers useful for the same purpose would have been obvious at the time the presently claimed invention was filed. 
Further, the ratio of polymers was a known result effective parameter the skilled artisan would have optimized to achieve a desired degradation rate and/or drug release rate as evident from the teachings of Javed and Kanis enumerated above.
It would have been obvious before the filing date of the presently claimed invention modify arm structures as claimed in the reference application by including polycaprolactone and HPMCAS in a ratio optimized for a desired degradation rate and/or API release rate in the stomach as a linking component with a reasonable expectation of success. Since HPMCAS and polycaprolactone were each known and used in similar devices as evident from Menachem and Caldwell for their ability to erode resulting in disassembly of the device facilitating passage 
Since Menachem suggests components having a longest length of less than 12 mm are capable of passing through most pyloric valves, it would have been obvious to configure the length of each of the linker and segments in the range of less than 12 mm to allow passage of the arm components through the pylorus with a reasonable expectation of success. 
Since Menachem suggests similar devices comprising triangular cross sections, it would have been obvious to configure the arms of the device in the reference application to have a similar profile. 
Since Menachem suggests similar devices comprising a linking element which degrades at a rate effective to allow device disassembly and passage of the components through the pylorus in a time dependent manner, it would have been obvious to modify arm components of the device in the reference application to include a time dependent linker. 
Since Menachem suggests similar devices comprising a linking element which degrades at a pH higher than the stomach to allow device disassembly and passage of the components through the pylorus, it would have been obvious to modify arm components of the device in the reference application to include a linker having enteric properties. 
Since Menachem suggests similar devices comprising a linking element comprising HPMCAS further comprising a plasticizer, e.g., triacetin, it would have been obvious to include a 
Accordingly, the subject matter of instant claims 49-51, 54-55, and 57-64 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 

Claim(s) 49-51, 54-55, and 57-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-13 of US 10532027 in view of Menachem, US 20150342877 A1, Caldwell, US 4767627, Javed, J. Drug Del. Sci. Tech., 24, 6, 2014, and Kanis, Journal of Biomaterials Applications, 29, 5, 2014.
The claims of the reference patent teach loadable polymeric arms (elongate member, first segment) comprising a second polymeric component (second segment) coupled by a degradable linker, wherein degradation allows passage of the structure out of the stomach and through the pylorus (claims 1 and 13).  
The claims of the reference patent do not expressly teach the degradable linker comprising a time dependent linker.
Menachem teaches similar devices comprising a time dependent structure or an enteric structure which is capable of degrading in the stomach to allow passage of components linked by the time dependent structure or enteric structure through the pylorus. Consequently, time dependent linkers and enteric linkers were known in the art as equivalent structures for achieving the desire claimed in the reference application of allowing degradation sufficient to allow passage through the pyloric orifice. 

The claims of the reference patent do not expressly teach wherein the linker comprises polycaprolactone in any particular ratio with HPMCAS. However, the teachings of Menachem, Caldwell, Javed and Kanis enumerated above cure this deficiency. 
Menachem teaches residence structures comprising degradable components where HPMCAS may be used as a degradable polymer effective to achieve passage of the structure out of the stomach. 
Caldwell teaches residence structures comprising degradable components where polycaprolactone may be used as a degradable polymer effective to achieve passage of the structure out of the stomach.  
Combining two known degradable polymers, PCL and HPMCAS, each separately suggested in the art for the purpose of allowing degradation of structural components in a residence device to pass out of the stomach to arrive at a third composition including both polymers useful for the same purpose would have been obvious at the time the presently claimed invention was filed. 

It would have been obvious before the filing date of the presently claimed invention modify arm structures as claimed in the reference patent by including polycaprolactone and HPMCAS in a ratio optimized for a desired degradation rate and/or API release rate in the stomach as a linking component with a reasonable expectation of success. Since HPMCAS and polycaprolactone were each known and used in similar devices as evident from Menachem and Caldwell for their ability to erode resulting in disassembly of the device facilitating passage through the pylorus, it would have been obvious to combine these two polymers to produce a degradable linker found in the reference patent which fulfills the goal stated in the reference patent claims. Since the degradation rate of a polymer blend may be tuned by optimizing the ratio of polymers in the blend as evident from the teachings of Javed and Kanis, it would have been obvious to optimize the ratio between two known erodible polymers PCL and HPMCAS in a blend to achieve a desired residence time in the stomach with a reasonable expectation of success. 
Since Menachem suggests components having a longest length of less than 12 mm are capable of passing through most pyloric valves, it would have been obvious to configure the length of each of the linker and segments in the range of less than 12 mm to allow passage of the arm components through the pylorus with a reasonable expectation of success. 
Since Menachem suggests similar devices comprising triangular cross sections, it would have been obvious to configure the arms of the device in the reference patent to have a similar profile. 

Since Menachem suggests similar devices comprising a linking element which degrades at a pH higher than the stomach to allow device disassembly and passage of the components through the pylorus, it would have been obvious to modify arm components of the device in the reference patent to include a linker having enteric properties. 
Since Menachem suggests similar devices comprising a linking element comprising HPMCAS further comprising a plasticizer, e.g., triacetin, it would have been obvious to include a plasticizer in a linking element containing HPMCAS in elongate members comprising HPMCAS in a device suggested by the reference patent claims modified by the teachings of Menachem and Caldwell.
Accordingly, the subject matter of instant claims 49-51, 54-55, and 57-64 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 

Claim(s) 49-51, 54-55, and 57-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-113 of US 10610482 in view of Menachem, US 20150342877 A1, Caldwell, US 4767627, Javed, J. Drug Del. Sci. Tech., 24, 6, 2014, and Kanis, Journal of Biomaterials Applications, 29, 5, 2014.
The claims of the reference patent teach loadable polymeric arms (elongate member, first segment) comprising a second polymeric component (second segment) coupled by a degradable 
The claims of the reference patent do not expressly teach the degradable linker comprising a time dependent linker.
Menachem teaches similar devices comprising a time dependent structure or an enteric structure which is capable of degrading in the stomach to allow passage of components linked by the time dependent structure or enteric structure through the pylorus. Consequently, time dependent linkers and enteric linkers were known in the art as equivalent structures for achieving the desire claimed in the reference application of allowing degradation sufficient to allow passage through the pyloric orifice. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify arm structures as claimed in the reference patent by substituting a time dependent linker for an enteric linker with a reasonable expectation of success. This modification is the substitution of one known linker for another where each linker was known and used in the art for the same purpose. The skilled artisan would have had a reasonable expectation of success because each linker is suggested in Menachem to achieve degradation sufficient to allow passage through the pyloric valve.
The claims of the reference patent do not expressly teach wherein the linker comprises polycaprolactone in any particular ratio with HPMCAS. However, the teachings of Menachem, Caldwell, Javed and Kanis enumerated above cure this deficiency. 
Menachem teaches residence structures comprising degradable components where HPMCAS may be used as a degradable polymer effective to achieve passage of the structure out of the stomach. 

Combining two known degradable polymers, PCL and HPMCAS, each separately suggested in the art for the purpose of allowing degradation of structural components in a residence device to pass out of the stomach to arrive at a third composition including both polymers useful for the same purpose would have been obvious at the time the presently claimed invention was filed. 
Further, the ratio of polymers was a known result effective parameter the skilled artisan would have optimized to achieve a desired degradation rate and/or drug release rate as evident from the teachings of Javed and Kanis enumerated above.
It would have been obvious before the filing date of the presently claimed invention modify arm structures as claimed in the reference patent by including polycaprolactone and HPMCAS in a ratio optimized for a desired degradation rate and/or API release rate in the stomach as a linking component with a reasonable expectation of success. Since HPMCAS and polycaprolactone were each known and used in similar devices as evident from Menachem and Caldwell for their ability to erode resulting in disassembly of the device facilitating passage through the pylorus, it would have been obvious to combine these two polymers to produce a degradable linker found in the reference patent which fulfills the goal stated in the reference patent claims. Since the degradation rate of a polymer blend may be tuned by optimizing the ratio of polymers in the blend as evident from the teachings of Javed and Kanis, it would have been obvious to optimize the ratio between two known erodible polymers PCL and HPMCAS in a blend to achieve a desired residence time in the stomach with a reasonable expectation of success. 

Since Menachem suggests similar devices comprising triangular cross sections, it would have been obvious to configure the arms of the device in the reference patent to have a similar profile. 
Since Menachem suggests similar devices comprising a linking element which degrades at a rate effective to allow device disassembly and passage of the components through the pylorus in a time dependent manner, it would have been obvious to modify arm components of the device in the reference patent to include a time dependent linker. 
Since Menachem suggests similar devices comprising a linking element which degrades at a pH higher than the stomach to allow device disassembly and passage of the components through the pylorus, it would have been obvious to modify arm components of the device in the reference patent to include a linker having enteric properties. 
Since Menachem suggests similar devices comprising a linking element comprising HPMCAS further comprising a plasticizer, e.g., triacetin, it would have been obvious to include a plasticizer in a linking element containing HPMCAS in elongate members comprising HPMCAS in a device suggested by the reference patent claims modified by the teachings of Menachem and Caldwell.
Accordingly, the subject matter of instant claims 49-51, 54-55, and 57-64 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 

Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. 
Applicant has argued the cited references do not teach the claimed subject matter for the reasons argued previously. 
This argument is not found persuasive for the reasons found in the response to arguments with respect to claims 49-51, 54-55 and 57-64 above. The double patenting rejection are maintained at this time. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615     


/SUSAN T TRAN/Primary Examiner, Art Unit 1615